DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
As to claim 3, the limitation, “wherein said silicone coating composition on said first surface and said second surface has been formed by curing of a silicone prepolymer composition” is drawn to an article of manufacture, and therefore the limitation is considered to be a product-by-process limitation that is given patentable weight only for the structural limitations imparted to the final product by the process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-12 and 15-17 of U.S. Patent No. (10,314,748 B2) to Addison et al.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: (1) the claims of the patented case are directed to a device having the essential structural features as claimed in the instant application; (2) the instant application differs from the patented application in that it recites the limitation of the substrate layer having an first surface and a second surface instead of [substrate layer having an upper surface and a lower surface] and first and second release sheets instead of [upper and lower release sheets] and wherein an array of apertures extends through said silicone coating composition and said substrate layer.  Thus the invention of claims of the instant claim is in effect a species of the generic invention of claim 1 of the patented case.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
All of the limitations of claim 2 can be found in claim 15 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 3 can be found in claim 16 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 4 can be found in claim 17 of U.S. Patent No. (10,314,748 B2).  


All of the limitations of claim 6 can be found in claim 2 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 7 can be found in claim 3 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 8 can be found in claim 6 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 9 can be found in claim 7 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 10 can be found in claim 4 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 11 can be found in claim 5 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 12 can be found in claim 9 of U.S. Patent No. (10,314,748 B2).  
All of the limitations of claim 13 can be found in claim 11 of U.S. Patent No. (10,314,748 B2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786